            Case 1:20-cv-10770-PBS Document 31 Filed 03/29/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 HANS TIEFENTHALER, on behalf of                   :
 himself and others similarly situated,            :   CIVIL ACTION FILE NO. 1:20-cv-10770-
                                                   :   PBS
           Plaintiff,                              :
                                                   :
 v.                                                :
                                                   :
 GROWING IN HEALTH, LLC                            :
                                                   :
           Defendant.                              :
                                                   :
                                                   :

                                STIPULATION OF DISMISSAL

          NOW COMES the parties, by and through their respective attorneys, and pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(ii), the Plaintiff hereby voluntarily dismisses all of his claims against the

Defendant with prejudice, each party to pay their own costs. The putative class claims are

dismissed without prejudice.



Respectfully submitted,



By: /s/ Anthony I. Paronich
   Anthony I. Paronich (pro hac vice)
   Paronich Law, P.C.
   350 Lincoln Street, Suite 2400
   Hingham, MA 02043
   [o] (617) 485-0018
   [f] (508) 318-8100
   anthony@paronichlaw.com

      Attorneys for Plaintiff
         Case 1:20-cv-10770-PBS Document 31 Filed 03/29/21 Page 2 of 2




By: /s/ Paul S. Callaghan
Paul S. Callaghan, Esq., #561127
Higgins, Cavanagh & Cooney, LLP
10 Dorrance Street, Suite 400
Providence, RI 02903
401-272-3500
pcallaghan@hcc-law.com

Attorneys for Defendant


 Dated: March 29, 2021




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on this 29th
day of March, 2021 on all counsel of record via the Court’s CM/ECF system.


                                                    /s/ Anthony I. Paronich
                                                    Anthony I. Paronich




                                                1
